Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance of claim of claim 1:
The prior art by Kakubari Patent No. 9,812,437 discloses an electrostatic protection circuit that is electrically connected to a first terminal [Fig. 1, PV1, VDD] to which a first voltage signal is input, a second terminal [Fig. 1, PV2, VSS] to which a second voltage signal whose potential is lower than that of the first voltage signal is input, and a connection terminal [Fig. 1, PS1] that is connected to an external circuit, and mitigates the influence of a surge voltage on an internal circuit, the electrostatic protection circuit comprising: a discharge node [Fig. 1, a node at the common discharge line 30] that is electrically connected to the first terminal via a first diode element [Fig. 1, diode element 50]; and a third protection circuit [Fig. 1, ESD protection circuit 40] that is electrically connected to the discharge node and the second terminal, wherein an anode of the first diode element is electrically connected to the first terminal [Fig. 1, the anode of diode 50 is connected to the VDD PV1], and a cathode of the first diode element is electrically connected to the discharge node [Fig. 1, the cathode of diode 50 is connected to the discharge line 30/node]. 
However, the prior art does not disclose a first protection circuit that is electrically connected to the first terminal and the second terminal; a second protection circuit that is electrically connected to the discharge node and the connection terminal. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836